Citation Nr: 1627291	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-29 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from May 1971 to May 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his October 2011 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board at the RO.  However, the Veteran did not appear at the hearing and he did not present good cause for his failure to appear, nor did he request that the hearing be rescheduled.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d), (e) (2015).  

In January 2014, the Board remanded the appeal for further development.  This matter has since been returned to the Board for further review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  


FINDINGS OF FACT

1.  The evidence is at least equally balanced as to whether the Veteran has been shown to currently have diabetes mellitus that is related to his military service.

2.  The evidence is at least equally balanced as to whether the Veteran has been shown to currently have coronary artery disease that is related to his military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, diabetes mellitus is a result of the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

2.  Resolving reasonable doubt in the Veteran's favor, coronary artery disease is a result of the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

II.  Service Connection

A. Governing Law

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a) (2015). Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service. 38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b). A recent decision of the U. S. Court of Appeals for the Federal Circuit, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).    

B.  Diabetes Mellitus

Diabetes mellitus is a condition identified as chronic in 38 C.F.R. § 3.309(a).  

The Veteran's service treatment records do not document any diagnosis of diabetes mellitus.  A February 1988 blood test showed a glucose level of 107 mg/dL and a January 1991 blood test showed a glucose level of 112 mg/dL.  The January 1991 treatment record identified the normal range as 60-115 mg/dL, but the Veteran has supplied material to indicate that the American Diabetes Association considers glucose levels from 100-125 mg/dL to be prediabetic.  In addition, the Veteran was diagnosed with a periodontal abscess in July 1990.  

The Veteran was diagnosed with diabetes mellitus in October 1995, four years after his separation from active duty service.  

A February 2014 VA examiner opined that it was at least as likely as not that the Veteran's diabetes mellitus was a result of his periodontitis.  The examiner's rationale was that a "large evidence base suggests that diabetes is associated with an increased prevalence, extent and severity of gingivitis and periodontitis" and that "[r]esearch suggests that, as an infectious process with a prominent inflammatory component, periodontal disease can adversely affect the metabolic control of diabetes."

An April 2014 VA examiner opined that it was less likely than not that the Veteran's diabetes mellitus was a result of his periodontitis.  The examiner agreed that periodontitis can worsen diabetes, but concluded that this did not prove a causal relationship.  The examiner also opined that the Veteran's elevated glucose levels in the latter portion of his active duty service did not reflect prediabetes in the absence of "lifestyle and dietary intake which results in the disease developing over time."  The examiner did not, however, inquire into the possibility that the Veteran had such additional contributory factors during his active duty service.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for diabetes mellitus.  Of the two medical opinions of record, one is favorable to the Veteran's claim and even the negative opinion agrees that periodontitis can aggravate diabetes.  Accordingly, the Board finds that the evidence is at least in equipoise and, resolving reasonable doubt in favor of the Veteran, the claim is granted.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 53.  

C.  Coronary Artery Disease

Cardiovascular disease is a condition identified as chronic in 38 C.F.R. § 3.309(a).  

The Veteran's service treatment records do not document any diagnosis of a heart disorder.  As stated above, the Veteran was diagnosed with a periodontal abscess in July 1990.  

The Veteran was diagnosed with coronary artery disease in October 1995, four years after his separation from active duty service.  

The Veteran submitted medical literature regarding a link between periodontitis and cardiovascular disease.  

A private physician opined in November 2011 that "[i]t is well known that periodontal disease is a risk factor for the development of coronary artery disease" and that there was thus a "connection" between the Veteran's periodontitis and his coronary artery disease.  

A February 2014 VA examiner opined that it was at least as likely as not that the Veteran's coronary artery disease was a result of his periodontitis.  The examiner's rationale was that "Several studies have shown that periodontal disease is associated with heart disease" and that, although a "cause-and-effect relationship has not yet been proven, research has indicated that periodontal disease increases the risk of heart disease."

An April 2014 VA examiner opined that it was less likely than not that the Veteran's coronary artery disease was a result of his periodontitis.  The examiner agreed that periodontitis is a risk factor for coronary artery disease, but concluded that this did not prove a causal relationship.  

A June 2014 VA examiner reviewed the November 2011, February 2014, and April 2014 medical opinions and agreed with the favorable opinions that it was at least as likely as not that the Veteran's coronary artery disease was caused by or secondary to periodontal disease because periodontal disease is a risk factor for the development of coronary artery disease.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for coronary artery disease.  Of the four medical opinions of record, three are favorable to the Veteran's claim and even the negative opinion agrees that periodontitis is a risk factor for coronary artery disease.  Accordingly, the Board finds that the evidence is at least in equipoise and, resolving reasonable doubt in favor of the Veteran, the claim is granted.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 53.  



ORDER

Service connection for diabetes mellitus is granted, subject to the provisions governing the award of monetary benefits.

Service connection for coronary artery disease is granted, subject to the provisions governing the award of monetary benefits.  



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


